      Case 2:19-cv-07046-MWF-FFM Document 16 Filed 08/28/19 Page 1 of 1 Page ID #:45




                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
  Greg Blatt,                                                           CASE NUMBER
                                                                                              2:19-cv-07046-MWF-FFMx
                                                         Plaintiff(s)
                              v.
  Rosette Pambakian and Sean Rad,                                            ORDER ON APPLICATION OF NON-
                                                                           RESIDENT ATTORNEY TO APPEAR IN A
                                                      Defendant(s).            SPECIFIC CASE PRO HAC VICE
 The Court, having determined whether the required fee has been paid, and having reviewed the Application of
 Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
   Bhatia, Vineet                                                                 of        Susman Godfrey L.L.P.
   Applicant’s Name (Last Name, First Name & Middle Initial                                 1000 Louisiana Street
   (713) 653-7855                          (713) 654-6666                                   Suite 5100
   Telephone Number                 Fax Number                                              Houston, Texas 77002
   vbhatia@susmangodfrey.com
                          E-Mail: Address                                                   Firm/Agency Name & Address
 for permission to appear and participate in this case on behalf of
   Greg Blatt
   Name(s) of Party(ies) Represent                                 Plaintiff(s) ☐ Defendant(s) ☐ Other:
 and designating as Local Counsel
   Brook, Davida                                                                       of     Susman Godfrey L.L.P.
   Designee’s Name (Last Name, First Name & Middle Initial                                    1900 Avenue of the Stars, Suite 1400
   275370                            (310) 789-3100           (310) 789-3150                  Los Angeles, CA 90067
   Designee’s Cal. Bar No.            Telephone No.                 Fax No.
   dbrook@susmangodfrey.com
                                   E-Mail Address                                             Firm/Agency Name & Address
 HEREBY ORDERS THAT the Application be:
   ☒GRANTED
   ☐DENIED:            ☐   for failure to pay the required fee.
                       ☐   for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                       ☐   for failure to complete Application:
                       ☐   pursuant to L.R. 83-2.1.3.2: ☐Applicant resides in California; ☐ previous Applications listed indicate Applicant
                           is regularly employed or engaged in business, professional, or other similar activities in California.
                       ☐   pursuant to L.R. 83-2.1.3.4; Local Counsel: ☐ is not member of Bar of this Court; ☐ does not maintain office
                           District.
                       ☐ because
 IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: ☐ be refunded ☐ not be refunded.



 Dated: August 28, 2019
                                                                                                 U.S. District Judge


  G-64 Order (05/16)         ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                    Page 1 of 1
6804964v1/016409
